DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the initial Office Action based on Application 16/527,870 filed 07/31/2019 by Nikihilendra Singh and Timothy S. Arthur.
Claims 1-20 are currently pending and have been fully considered.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,505,219. Although the claims at issue are not identical, they are not patentably distinct from each other because patent ‘219 claims a method for preparing a lithium ion cell having a protected anode with a preformed solid electrolyte interphase, included is the step of forming the SEI in an electrolyte solution that includes a lithium salt of LiFSI, and an ionic liquid including a .

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 13 of copending Application No. 16/527,994 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 2 and 13 recites methods of of optimizing an SEI transport, that includes a method of forming the SEI on an electrode to form a protected anode, and then placing the protected anode in a cell that includes a wet electrolyte comprising at least 50 ppm of water (claims 1 and 11).  Claims 2 and 13 then further teaches the same lithium salts and ionic liquids as claimed for the formation of the SEI.  Therefore claims 2 and 13 teaches overlapping range with the amount of the water, and would have been obvious at the time the invention was filed.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
MIZUNO (“Water in Ionic Liquid for Electrochemical Li Cycling”) – MIZUNO teaches a solution of water in an ionic liquid for an electrolyte for lithium air batteries 
XU (US 2019/0252689 A1) – XU teaches a preformation of SEI layer on electrodes for lithium oxygen cells (abstract).  The thin films are formed from the decomposition of electrolyte enduring the in-situ electrochemical pre charging process, and can protect the metal anode prior to a conventional metal oxygen discharge charge cycle (abstract).  
MIZUNO teaches a water tolerant electrolyte for Li-air batteries (abstract) and XU teaches the use of an electrode with a protected anode as a lithium oxygen cell (abstract).  However, even the combination of MIZUNO and XU would not teach a wet electrolyte comprising at least 10,000 ppm water.  
KERR (“Water-tolerant lithium metal cycling in high lithium concentration phosphonium-based ionic liquid electrolyte”) – KERR teaches water-tolerance for lithium metal air batteries (abstract).  The tested cells were formed by creating a working solution of a desired water concentration by diluting a stock “wet” electrolyte, with about 10,000 ppm water, with the dry electrolyte (page 2277 Experimental paragraph 2).  Figure 3 then shows the cycling of Li in an electrolyte with increasing water concentrations, up to 10,000 ppm (page 2278 Results and discussion, paragraph 2).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G JELSMA whose telephone number is (571)270-5127.  The examiner can normally be reached on Monday through Thursday 7:00 AM to 5:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722